Citation Nr: 0004816	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  97-32 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  He was awarded the Combat Infantryman Badge for 
service in Vietnam. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1997 rating decision by the Columbia, South 
Carolina, Regional Office (RO).  In October 1997, the veteran 
filed a notice of disagreement and a statement of the case 
was furnished.  In November 1997, the veteran filed a 
substantive appeal.  In August 1999, the veteran testified at 
a personal hearing before the undersigned member of the Board 
sitting at the RO.


FINDING OF FACT

The veteran's service-connected PTSD results in no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).


CONCLUSION OF LAW

The criteria for a 30 percent evaluation (but no higher) for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim of 
entitlement to an increased evaluation for PTSD is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  When a 
veteran alleges that a service-connected disability has 
increased in severity, a claim for an increased disability 
evaluation is well grounded.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed, and no 
further assistance to the veteran is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Under Diagnostic Code 9411 for PTSD, a 10 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or where the symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Office notes of a private physician show that, in January 
1996, the veteran complained that for 20 years he had had 
memories and flashbacks of Vietnam which interfered with 
sleep.  A mental status examination was normal.  The 
assessment was post-traumatic stress syndrome.  Paxil was 
prescribed.

At a VA PTSD examination in April 1996, the veteran 
complained of poor sleep.  He stated that he had a nightmare 
about Vietnam every two months and thought about Vietnam 
every day.  He stated that:  He felt nervous; he had no 
friends; and he felt depressed many days in a row.  He had 
received Paxil from a private physician, but he was not 
seeing a psychiatrist.  He had been employed as a painter for 
a school district since returning from Vietnam.  On mental 
status examination, his mood was "kind of sad"; he had a 
slightly depressed affect; insight was only partial.  The 
diagnostic impression was PTSD.  The examiner said that he 
would estimate the veteran's level of disability to be in the 
mild to definite range. 

In February 1997, at a VA evaluation clinic, a nurse noted 
that the veteran complained of increased PTSD problems, 
especially at night.  He had run out of his medicine three 
months earlier.  

At a VA PTSD examination in January 1998, the veteran 
complained of sleep disturbance, nightmares, and occasionally 
thinking of Vietnam during the day.  He was receiving no 
current treatment for PTSD.  A private physician had given 
him medication, but he rarely took it.  On mental status 
examination, the veteran had good range of affect, and did 
not appear depressed.  He was able to talk about Vietnam 
without becoming extremely emotional.  The impression was 
PTSD.  The examiner commented that the veteran had symptoms 
of PTSD, but he had continued to be able to have positive 
relationships and to maintain his job.  The examiner found 
the veteran to be mildly disabled from his psychiatric 
disorder.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 65, for some mild symptoms of 
insomnia and depression, problems with his temper, some 
difficulty in social and occupational functioning, but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.

At a personal hearing before the undersigned member of the 
Board in August 1999, the veteran testified that:  His mind 
would go back in time to when he was in Vietnam, and would 
linger on things; he had some sleep disturbance; doctors had 
given him "relaxers" for sleep; and PTSD was one factor 
affecting his relationship with his work supervisor.  
Subsequent to the personal hearing, additional medical 
evidence was received with a waiver of RO initial review. 

At a VA PTSD examination in September 1999, it was noted that 
the veteran had been employed for 19 years by a school 
district as a painter.  He gave a history of alcohol and drug 
abuse prior to 1975, but none since.  The examiner noted that 
the veteran did not seem to have any trouble holding a job.  
The impression was PTSD.  The examiner stated that it was 
hard to see that the veteran's level of disability had 
significantly or objectively decreased, but his financial 
problems had increased, and, consequently, the veteran had a 
perception that he was falling behind.  

The VA psychiatrists who evaluated the veteran in 1998 and 
1999 found that his GAF score was 65, which denotes some mild 
symptoms (for example, depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.  The American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed., 1994) (DSM-IV).  

After reviewing the evidence of record in light of the 
pertinent diagnostic criteria, the Board feels that the 
veteran's disability picture more nearly approximates the 
criteria for a 30 percent rating.  While examiners have 
described the resulting impairment as mild, it is clear that 
the veteran suffers occupational and social impairment.  He 
suffers from anxiety, suspiciousness and depression as well 
as some problems with sleep.  Such findings are listed under 
the criteria for the next higher rating of 30 percent.  

However, it is also clear that while there is social and 
occupational impairment, the PTSD does not result in 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment or impaired abstract thinking.  The medical evidence 
shows that while the veteran's PTSD is productive of some 
impairment, he is generally functioning well.  Such a 
disability picture is contemplated under the listed criteria 
for a 30 percent rating. 

In sum, resolving all reasonable doubt in the veteran's 
favor, the Board finds that the veteran's disability picture 
resulting from his PTSD more nearly approximates the criteria 
for a 30 percent evaluation.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.7.


ORDER

Entitlement to a 30 percent rating for PTSD is warranted.  To 
this extent, the appeal is granted.   


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

